Mr. Justice Dever delivered the opinion of the court. 2. Damages, § 110*—when verdict for permanent injuries is not excessive. A verdict for $6,400 in favor of a woman who was thrown from a street car, held not excessive, where it appeared that plaintiff sustained a fracture of the arm, and immediate efforts to set it resulted in failure; that thereafter plaintiff was admitted to a hospital where she was operated on and remained eleven days; that the arm was then in a east for five weeks and thereafter was carried in a sling; that after nine months plaintiff, on attempting to resume her work of stenography and bookkeeping, was unable to do so because of soreness in the arm; that she was unable to do any work for the succeeding seventeen months, with the exception of two weeks, and, at the time of the trial, six years after the accident, she was unable to lift her arm above her shoulder, and the movement of the arm was restricted and the injured arm was shorter and otherwise smaller than the other arm, and there was permanent atrophy of the muscle.